            Case 1:20-cv-01406-RC Document 4-2 Filed 07/08/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ROBERT DALY, individually and on             *
behalf of all similarly situated,
                                             *
       Plaintiff,
v.                                           *              Case No.: 1:29-cv-1406

ERIE INSURANCE PROPERTYAND.                  *              Judge Rudolph Contreras
CASUALTY COMPANY
                                             *
       Defendant.
                                             *

*    *    *    *    *   *     *    *   *     *    *    *    *
AFFIDAVIT OF SCOT MORGASON IN SUPPORT OF ERIE INSURANCE PROPERTY
       AND CASUALTY COMPANY’S MOTION TO DISMISS COMPLAINT

       I, Scot Morgason, solemnly affirm under the penalties of perjury, based upon my

knowledge, information, and belief, that the following statements are true:

       1.      I am over the age of 18 and am competent to testify to the matters stated herein.

       2.      I am Property Claims Examination Manager for Erie Insurance Exchange.

       3.      Erie Insurance Exchange provided coverage to MZ-DC Inc. d/b/a DC Pizza for the

property located at 1103 19th Street NW, Washington, D.C. 20036 under Policy No. Q970777375

(“Policy”). A complete copy of the Policy is attached as Exhibit 1.

       4.      Erie Insurance Property and Casualty Company did not insure Robert Daly, and it

did not issue the Policy. Exhibit 1, Policy Declarations. Erie Insurance Exchange alone issued the

Policy to MZ-DC Inc. d/b/a DC Pizza.



July 5, 2020                                 ___________________________________
Date                                               Scot Morgason




                                                                                          EXHIBIT
                                                                                               2
